ICJ_125_FrontierDispute_BEN_NER_2005-07-12_JUD_01_ME_01_FR.txt. 152




 OPINION DISSIDENTE DE M. LE JUGE AD HOC BENNOUNA



   Appréciation du titre juridique et des effectivités à la date critique en août
1960 — L’effectivité peut compléter un titre imprécis — En vertu du titre juri-
dique, la frontière se situe à la rive gauche du fleuve Niger — La lettre de Ray-
nier du 27 août 1954 a rappelé le titre du Dahomey, établi en 1900 — Les
effectivités du Bénin prévalent à la date critique sur celles du Niger et
confirment la fixation de la frontière à la rive gauche du fleuve Niger — Incom-
pétence de la Chambre pour se prononcer sur le tracé de la frontière sur les
ponts qui enjambent le Niger (reliant Gaya à Malanville).

   1. Je ne peux souscrire à la première, à la seconde et à la troisième
conclusion de la Chambre sur le tracé de la frontière entre le Bénin et le
Niger, dans le secteur du fleuve Niger, et l’appartenance des îles qui s’y
trouvent, selon lesquelles :
      Premièrement :
         « Dit que la frontière entre la République du Bénin et la Répu-
      blique du Niger dans le secteur du fleuve Niger suit le tracé
      suivant :
      — la ligne des sondages les plus profonds du chenal navigable prin-
           cipal de ce fleuve, à partir de l’intersection de ladite ligne avec la
           ligne médiane de la rivière Mékrou jusqu’au point de coordon-
           nées 11° 52′ 29″ de latitude nord et 3° 25′ 34″ de longitude est ;
      — à partir de ce point, la ligne des sondages les plus profonds du
           chenal navigable gauche, jusqu’au point de coordonnées
           11° 51′ 55″ de latitude nord et 3° 27′ 41″ de longitude est, où la
           frontière s’écarte de ce chenal et passe à gauche de l’île de Kata
           Goungou, pour rejoindre ensuite le chenal navigable principal au
           point de coordonnées 11° 51′ 41″ de latitude nord et 3° 28′ 53″ de
           longitude est ;
      — à partir de ce dernier point, la ligne des sondages les plus pro-
           fonds du chenal navigable principal du fleuve jusqu’à la frontière
           des Parties avec le Nigeria ;
      et que la ligne frontière passe, d’amont en aval, par les points, numé-
      rotés de 1 à 154, dont les coordonnées sont indiquées au para-
      graphe 115 du présent arrêt. »
      Deuxièmement :
         « Dit qu’en conséquence les îles situées sur le fleuve Niger appar-
      tiennent à la République du Bénin ou à la République du Niger ainsi
      qu’indiqué au paragraphe 117 du présent arrêt. »

66

153             DIFFÉREND FRONTALIER (OP. DISS. BENNOUNA)


      Troisièmement :
         « Dit que la frontière entre la République du Bénin et la Répu-
      blique du Niger sur les ponts reliant Gaya et Malanville suit le tracé
      de la frontière dans le fleuve. »
   Je n’adhère pas non plus aux motifs qui fondent ces conclusions.
   2. Je souscris, par contre, à la quatrième conclusion de la Chambre sur
le tracé de la frontière entre le Bénin et le Niger dans le secteur de la
rivière Mékrou, selon laquelle :
      « Dit que la frontière entre la République du Bénin et la République
      du Niger dans le secteur de la rivière Mékrou suit la ligne médiane
      de cette rivière, à partir de l’intersection de cette ligne avec la
      ligne des sondages les plus profonds du chenal navigable princi-
      pal du fleuve Niger, jusqu’à la frontière des Parties avec le Burkina
      Faso. »
J’adhère également aux motifs qui fondent cette conclusion.
   3. Avant d’en venir aux raisons qui ne m’ont pas permis de souscrire
aux trois premières conclusions de la Chambre, je souhaite, en ma qualité
de juge ad hoc, rappeler l’analyse pertinente, et que je partage, de sir
Elihu Lauterpacht, au sujet du rôle dévolu à cette catégorie de juges, dans
l’opinion individuelle qu’il a rendue dans le cadre de la procédure d’indi-
cation de mesures conservatoires, en l’affaire relative à l’Application de la
convention pour la prévention et la répression du crime de génocide (Bos-
nie-Herzégovine c. Yougoslavie), ordonnance du 13 septembre 1993, et où
il écrit notamment :
      « tout en étant tenu par son devoir d’impartialité, le juge ad hoc joue
      un rôle particulier. Selon moi, il est spécialement tenu de veiller à ce
      que, dans toute la mesure possible, chacun des arguments pertinents
      de la partie qui l’a désigné ait été pleinement pris en considération au
      cours de l’examen collégial et soit, en fin de compte, reflété — à
      défaut d’être accepté — dans sa propre opinion individuelle ou
      dissidente... » (C.I.J. Recueil 1993, p. 409, par. 6.) 1

   4. Avant de se pencher sur ces trois conclusions de la Chambre sur la
frontière dans le secteur du fleuve Niger, l’attribution des îles qui s’y
trouvent et le tracé de la frontière sur les ponts reliant Gaya à Malan-
ville, il convient de bien préciser comment, à notre avis, s’articule le droit
applicable au différend, surtout que celui-ci concerne le legs colonial
qui date de près de quarante-cinq ans.



  1 Sur le rôle du juge ad hoc, Thomas Franck est allé dans le même sens, dans son

opinion dissidente en l’affaire relative à la Souveraineté sur Pulau Ligitan et Pulau
Sipadan (Indonésie/Malaisie), arrêt, C.I.J. Recueil 2002, p. 693-695.

67

154             DIFFÉREND FRONTALIER (OP. DISS. BENNOUNA)


                   I. LE DROIT APPLICABLE AU DIFFÉREND

  5. Les Parties se sont mises d’accord, à l’article 6 du compromis de
saisine de la Cour, en date du 15 juin 2001, sur le droit applicable :
         « Les règles et principes du droit international qui s’appliquent au
      différend sont ceux énumérés au paragraphe 1 de l’article 38 du sta-
      tut de la Cour internationale de Justice, y compris le principe de la
      succession d’Etats aux frontières héritées de la colonisation, à savoir,
      l’intangibilité desdites frontières. »
   6. Aux termes de ce texte, la Chambre est appelée à rechercher quel
était le titre territorial, en se fondant sur le legs colonial tel qu’il découle
de l’état du droit colonial à « la date critique » du passage des deux
Parties à la souveraineté internationale. Mais dans la mesure où le prin-
cipe de l’uti possidetis juris est de caractère dispositif, les Parties pouvant
y déroger de par leur commune volonté, le compromis n’exclut pas la
prise en compte par la Chambre des engagements internationaux des
deux Etats indépendants. Elle est chargée, en effet, d’appliquer les règles
et principes de droit international énumérés à l’article 38 de son Statut,
soit en particulier « les conventions internationales, soit générales, soit
spéciales, établissant des règles expressément reconnues par les Etats en
litige ».
   7. La Chambre est amenée, en priorité, à examiner le legs colonial, le
droit édicté par la puissance coloniale et ses propres engagements inter-
nationaux, ainsi que l’exercice de l’autorité publique dans les colonies,
avant d’en arriver aux normes du droit international qui lient les deux
Parties, au lendemain de leurs indépendances.

   La logique de cette démarche est de fixer l’état de la frontière, à la date
critique, et la configuration territoriale des deux nouveaux Etats, avant
de s’interroger sur leurs engagements postérieurs confirmant ou infirmant
(et dans quelle mesure), le legs colonial.

   8. Les Parties ont donc désigné, à priori, une norme de substance, le
legs colonial, que la Chambre se doit de rechercher, en premier lieu,
avant de se demander si d’autres engagements lient les Parties, au lende-
main de leurs indépendances. Celles-ci intervenues, respectivement, les 1er
et 3 août 1960, pour le Bénin et le Niger, font que la date critique, pour
la détermination du legs colonial se situe à cette période, au début de ce
mois d’août 1960.
   9. La date critique, essentielle pour l’application du principe de l’uti
possidetis juris, permet au juge de s’assurer à quel moment il doit se pla-
cer pour apprécier l’héritage colonial et de se prononcer en conséquence
sur les frontières des Etats en cause. C’est en particulier à ce moment là
que le juge doit se livrer à la recherche des moyens de preuve, même s’il
peut éventuellement les préciser par référence à des réalités postérieures
aux indépendances :

68

155             DIFFÉREND FRONTALIER (OP. DISS. BENNOUNA)


        « La Chambre peut aussi tenir compte ... d’éléments de preuve
      documentaire qui découlent d’effectivités postérieures à l’indépen-
      dance quand elle estime que ces éléments apportent des précisions
      sur la frontière de l’uti possidetis juris... » (Différend frontalier ter-
      restre, insulaire et maritime (El Salvador/Honduras),C.I.J. Recueil
      1992, p. 399, par. 62.)
   10. S’agissant de deux pays, le Bénin et le Niger, qui relevaient, avant
1960, de la même puissance coloniale, la France, la Chambre est appelée
à déterminer les délimitations administratives entre les deux colonies,
telles qu’elles résultaient du droit colonial français, à la date critique.
   11. Lorsque le droit international se réfère au legs colonial, et donc à
l’état du droit qui le régit, au moment du passage aux indépendances,
c’est bien dans le but de stabiliser les frontières héritées du colonisateur et
d’éviter ainsi que les nouveaux Etats ne se livrent à des querelles et même
à des affrontements destructeurs. Ainsi que l’a souligné la Cour dans
l’affaire du Différend frontalier (Burkina-Faso/République du Mali) :
        « C’est le besoin vital de stabilité pour survivre, se développer
      et consolider progressivement leur indépendance dans tous les
      domaines qui a amené les Etats africains à consentir au respect
      des frontières coloniales ... » (Arrêt, C.I.J. Recueil 1986, p. 567,
      par. 25.)
  12. C’est bien pour cela que la limite transmise aux nouveaux Etats est
celle qui existait à « la date critique » de leurs indépendances, sans qu’il
soit nécessaire d’aller chercher les différentes évolutions que le droit a pu
connaître, tout au long de la période coloniale. Ainsi que l’a souligné la
Cour dans l’affaire du Différend frontalier (Burkina Faso/République du
Mali) précitée :
         « Le droit international — et par conséquent le principe de l’uti
      possidetis — est applicable au nouvel Etat (en tant qu’Etat) non pas
      avec effet rétroactif mais immédiatement et dès ce moment-là. Il lui
      est applicable en l’état, c’est-à-dire à « l’instantané » du statut terri-
      torial existant à ce moment-là. Le principe de l’uti possidetis gèle le
      titre territorial ; il arrête la montre sans lui faire remonter le temps. »
      (C.I.J. Recueil 1986, p. 568, par. 30 ; les italiques sont dans l’original.)
   13. C’est donc en août 1960, date critique, que le titre juridique ou les
effectivités doivent être appréciées en l’occurrence, dans le différend qui
oppose le Bénin au Niger, et non par référence à une pratique coloniale
antérieure de quelques années ou décennies et se présentant comme une
parenthèse, au sein de la période coloniale, interrompue avant les indé-
pendances.
   14. Le droit colonial n’est pas pris en lui-même comme fondement du
titre territorial, mais simplement comme « un élément de fait » une affirma-
tion du titre édicté par le colonisateur et donc une preuve du legs colonial.

  15. Il est vrai, néanmoins que, dans la recherche « du fait colonial » à la

69

156              DIFFÉREND FRONTALIER (OP. DISS. BENNOUNA)


date critique, la Chambre donne la priorité au titre, concrétisé par le droit
colonial, sur l’effectivité, c’est-à-dire l’administration réelle du territoire
contesté par telle ou telle autorité coloniale.
   La Cour a explicité les relations entre titre juridique et effectivité dans
l’affaire relative au Différend frontalier (Burkina Faso/République du
Mali) précitée :
         « Dans l’éventualité où l’« effectivité » ne coexiste avec aucun titre
       juridique, elle doit inévitablement être prise en considération. Il est
       enfin des cas où le titre juridique n’est pas de nature à faire appa-
       raître de façon précise l’étendue territoriale sur laquelle il porte.
       Les « effectivités » peuvent alors jouer un rôle essentiel pour indi-
       quer comment le titre est interprété dans la pratique. » (C.I.J.
       Recueil 1986, p. 587, par. 63.)
   16. Certes, en l’absence totale de titre juridique, il reviendra au juge de
se référer à l’état des effectivités, ce qui lui donne nécessairement une plus
grande marge d’appréciation du poids à accorder à telle ou telle pratique
administrative. Il s’agit là des effectivités « à la date critique ». Si donc la
pratique des autorités administratives a connu un net changement à cette
date, la Chambre est tenue d’en prendre acte, en temps que legs colonial ;
surtout si cette nouvelle pratique procède de l’intention et de la volonté,
non contestées, d’agir en tant que détenteur exclusif du pouvoir sur la
portion de territoire en litige.
   17. Mais dans le cas de l’existence d’un titre juridique qui laisse indé-
terminé le tracé de la limite, il revient au juge d’apprécier dans quelle
mesure le comportement des autorités administratives, à la date critique,
permet de connaître l’interprétation authentique du titre en question ; ce
qui revient à savoir, selon les termes précités de la Cour, « comment le
titre est interprété dans la pratique ». L’effectivité sert, dans ce cas, non à
se substituer à un titre défaillant, mais à compléter un titre imprécis.


 II. LA FRONTIÈRE DANS LE SECTEUR DU FLEUVE NIGER ET LA QUESTION
             DE L’APPARTENANCE DES ÎLES DE CE FLEUVE


   18. Dans le secteur du fleuve Niger, le Bénin a démontré, à notre avis,
l’existence d’un titre juridique, dont le contenu et la portée, à la date cri-
tique, permettent de situer la frontière entre les deux Etats, à la rive
gauche du fleuve Niger (A).
   D’autre part, dans la mesure où la Chambre a conclu à l’inexistence
d’un titre juridique en faveur de l’une ou l’autre des Parties, elle aurait dû
faire prévaloir, à la date critique, les effectivités du Bénin (B).

     A. En vertu du titre juridique, la frontière se situe à la rive gauche
  19. Avant d’en venir au titre juridique proprement dit, il convient de
rappeler brièvement les conditions historiques de la création, par la

70

157               DIFFÉREND FRONTALIER (OP. DISS. BENNOUNA)


France, des colonies du Bénin (Dahomey) et du Niger, ce qui éclaire le
tracé de leurs limites.
   20. Ce qu’il faut retenir de cette histoire c’est la priorité de la création
de la colonie du Dahomey sur celle du Bénin 2. Avec comme point
de départ des comptoirs dans le golfe du Bénin, en 1885, la France a
cherché à atteindre le fleuve Niger et au-delà le Soudan et ses autres
possessions en Afrique. La « colonie du Dahomey et dépendances »,
créée par décret du 22 octobre 1894, sera étendue jusqu’au fleuve Niger et
au-delà, par le rattachement d’un nouveau « cercle du Moyen Niger »,
par arrêté du 11 août 1898. Cette opération a été rendue possible à
la suite de la conclusion par la France d’un traité de protectorat avec
le roi du Dendi (dont le royaume s’étendait des deux côtés du fleuve
Niger), le 21 octobre 1897. Deux ans plus tard la colonie du Dahomey
fut incorporée à l’Afrique occidentale française (AOF) par décret du
17 octobre 1899.
   21. Quant à la colonie du Niger, elle trouve son origine dans la
création, par arrêté du gouverneur de l’AOF, du 23 juillet 1900, d’un
troisième territoire militaire :
        « Il est créé un troisième territoire militaire dont le chef lieu sera
      établi à Zinder. Ce territoire s’étendra sur les régions de la rive
      gauche du Niger de Say au lac Tchad qui ont été placées dans la
      sphère d’influence française par la Convention du 14 juin 1898. »
      (Mémoire du Niger, annexes, série B, B.12.)

   22. Ainsi, même si les limites de la future colonie du Niger se sont
encore précisées par cet arrêté, il en est au moins une qui ne changera pas
c’est la « rive gauche du Niger », ou encore la limite méridionale du
territoire.
   23. Un décret du 20 décembre 1900 viendra confirmer les termes de cet
arrêté, qui a procédé à la désignation d’un territoire militaire, en le sous-
trayant du « cercle du Moyen Niger » (ancien pays Dendi) qui s’étendait
sur les deux rives.
   24. Il a fallu attendre le décret du président de la République du
13 octobre 1922 pour que la « colonie autonome » du Niger soit créée à
partir du « territoire civil », qui a succédé au « territoire militaire ».
   25. Il convient de relever qu’une carte de l’AOF publiée en 1922, au
lendemain de la création de la colonie du Niger, fait passer clairement la
frontière à la rive gauche du fleuve Niger (mémoire du Niger, annexes,
série D, carte no 28), confirmant ainsi que cette colonie, créée notamment
par soustraction de certains territoires relevant du Dahomey, l’a été à

   2 La chambre de la Cour rappelle et souligne (arrêt, par. 34) que la colonie du Daho-

mey « englobait, dans la région concernée par le présent différend, des territoires situés sur
les deux rives du fleuve Niger » mais elle n’en tire aucune conséquence au niveau de la
délimitation et de la référence dans les textes de 1900 à « la rive gauche du fleuve Niger »
comme limite.

71

158                DIFFÉREND FRONTALIER (OP. DISS. BENNOUNA)


partir d’une ligne constituée par la rive gauche du fleuve ; le restant de
celui-ci étant considéré comme partie intégrante de ce pays.
   26. Tel est l’arrière-plan historique qui permet de comprendre l’évolu-
tion ultérieure de la question des limites entre les deux colonies et surtout
les incertitudes qui l’ont caractérisée, tout au moins jusqu’en 1954, date
d’une interprétation claire et partagée des premiers textes fondateurs de
la politique coloniale dans la région, adoptés en 1900.

   27. En effet, la continuité coloniale française aidant, les administra-
teurs successifs n’ont retenu que le « cours du fleuve Niger » comme
limite, surtout que, dès le départ, l’administration coloniale a décidé que
la gestion du fleuve Niger, de Niamey à Gaya, sera assurée dans la conti-
nuité (partie proprement nigérienne et partie frontalière). Il s’agissait
d’une gestion déléguée par le gouverneur général de l’AOF, d’abord aux
autorités du Niger ensuite, à partir de 1934, à celles du Dahomey.

  28. On ne s’étonnera pas dès lors que personne ne s’est plus soucié des
textes de 1900 et de la fixation de la limite administrative entre les deux
colonies, à la rive gauche du fleuve, puisque le seul intérêt de prime abord
de la délimitation, à savoir la gestion de la navigation sur le fleuve, était
aux mains de l’autorité coloniale centrale.

   29. Quant au modus vivendi de 1914, qui ne nous est parvenu que par
« ouï-dire », il serait le fait d’administrateurs locaux, aux prises à partir de
1914, avec des différends entre pasteurs sur quelques îles du fleuve. Il est
en tous cas établi que ces administrateurs locaux n’ont reçu aucune
réponse de leurs supérieurs au sujet de ce prétendu modus vivendi, visant
à prendre comme limite le milieu du chenal principal du fleuve et à dis-
tribuer les îles en conséquence. S’agissant, de toutes façons, d’un arran-
gement au niveau local pour le règlement des différends entre Peulhs des
deux rives, fréquentant les îles du fleuve, le modus vivendi en question, qui
n’a pas été approuvé par les responsables des deux colonies, ne pouvait ni
être invoqué comme un titre juridique ni créer une effectivité dont l’un ou
l’autre des Etats indépendants pourrait se prévaloir 3. Il s’agissait pour ces
autorités locales de s’entendre sur les populations qui relèvent de la com-
pétence personnelle de chacune d’entre elles et non de trancher un conflit
de limites et d’attribution d’espaces territoriaux, ce qui n’était manifeste-
ment pas de leur ressort.
   30. Les administrateurs retenaient le fleuve Niger, comme limite phy-

  3 La Cour dans l’affaire du Temple de Préah Vihéar (Cambodge c. Thaïlande) a

considéré :
      « les actes en cause ont été exclusivement le fait d’autorités locales provinciales ... la
      Cour juge difficile d’admettre que ces actes émanant d’autorités locales aient annulé
      et neutralisé l’attitude uniforme et constante des autorités centrales siamoises à
      l’égard du tracé de la frontière indiqué sur la carte » (fond, arrêt, C.I.J. Recueil 1962,
      p. 30).

72

159             DIFFÉREND FRONTALIER (OP. DISS. BENNOUNA)


sique entre les deux colonies, et se souciaient peu de la position exacte de
celle-ci, à la rive, à la ligne médiane, ou au thalweg. C’est probablement
ce qui explique que les arrêtés du 7 décembre 1934 et du 27 octobre 1938,
« portant réorganisation territoriale de la colonie du Dahomey », se soient
référés au « cours du Niger » pour la limite au nord-est du cercle fronta-
lier de Kandi.
   Ces textes, dont le souci premier était l’harmonisation économique et
administrative, ont ignoré cependant la pratique des autorités locales des
deux rives, depuis 1913, pour régler les différends entre Peulhs qui fai-
saient paître leurs troupeaux sur les îles.
   31. Mais cette pratique n’a pas permis d’éviter de nombreux incidents
de pacage sur les îles, ceux-ci entraînant parfois l’intervention des gardes
de l’une ou de l’autre des colonies. C’est à la suite de l’un de ces incidents,
qui a amené les gardes du Dahomey à rétablir l’ordre sur une île en face
de Gaya (Niger), que le chef de cette subdivision, sous couvert du com-
mandant du cercle de Dosso, a demandé au gouverneur du Niger, par
lettre du 23 juillet 1954, « tous renseignements utiles sur les îles du fleuve
appartenant au Niger ou au Dahomey » (contre-mémoire du Niger,
annexe C120).
   32. Parallèlement, le commandant du cercle de Kandi (Dahomey) s’est
enquis, de son côté, auprès du gouverneur de la colonie, M. Bonfy, de
l’appartenance de l’île située en face de Gaya. Ce dernier, par une lettre
du 1er juillet 1954, n’a souvenir que des arrêtés de 1934 et de 1938 et
estime que ces textes sont « muets sur la question » puisqu’ils se réfèrent
au « cours du Niger ». Mais il reconnaît que le problème de l’apparte-
nance a été posé à plusieurs reprises car selon lui :
      « tout le long des rives du fleuve un constant mouvement de popula-
      tion s’est produit selon les saisons ou l’état des pâturages ou lorsqu’il
      s’agissait d’échapper au paiement de l’impôt, de la taxe sur le bétail
      ou du droit de pacage » (lettre no 992/APA, mémoire du Bénin,
      annexe 66).
   Pour la première fois, des administrateurs reconnaissent l’inefficience
du modus vivendi pour régler les différends entre Peulhs, et soulèvent
auprès de leur supérieur hiérarchique, la question de la répartition terri-
toriale des îles entre les deux colonies.
   33. En réponse au chef de la subdivision de Gaya, le gouverneur par
intérim Raynier, par lettre du 27 août 1954, l’informe que
      « la limite du Territoire du Niger est constituée de la ligne par des
      plus hautes eaux, côté rive gauche du fleuve, à partir du village de
      Bandofay jusqu’à la frontière de Nigéria. En conséquence, toutes les
      îles situées dans cette partie du fleuve font partie du Territoire du
      Dahomey. » (Lettre no 3722/APA, mémoire du Bénin, annexe 67.)
   34. Le gouverneur Raynier n’a tout de même pas inventé cette limite à
la rive gauche, surtout qu’elle n’opère pas en faveur de la colonie qu’il
administre. A notre avis, il ne l’a fait qu’en ayant à l’esprit les textes fon-

73

160            DIFFÉREND FRONTALIER (OP. DISS. BENNOUNA)


dateurs de 1900 et les conditions de la création de la colonie du Niger.
C’est pour cela que cette lettre du gouverneur n’a de sens que si on la relie
à ces textes, même si ceux-ci n’y sont pas référenciés. Le gouverneur du
Niger ne peut avoir répondu à la légère, sachant que sa lettre aura des
conséquences sur le terrain.
   35. La lettre du gouverneur Raynier du 27 août 1954 n’est pas une
simple missive interne à la colonie du Niger, ne pouvant avoir aucun effet
en dehors de celle-ci. Le commandant du cercle de Dosso (Niger), desti-
nataire de la lettre, l’a répercutée le 27 octobre suivant sur son alter ego
de l’autre côté du fleuve, le commandant du cercle de Kandi (Dahomey),
précisant que « la limite territoriale ... donne satisfaction entière au Daho-
mey » et lui demandant s’il ne voit pas « d’inconvénients à ce que ces ins-
tallations [de la subdivision de Gaya sur les îles] soient maintenues, au
moins provisoirement » (lettre no 576, mémoire du Bénin, annexe 68).

   36. Le commandant du cercle de Kandi, M. Daguzay, devait, de son
côté, en informer, par lettre du 12 novembre 1954, le gouverneur du
Dahomey en ajoutant qu’il émettait « un avis favorable au maintien de la
tolérance laissée aux Nigériens d’y maintenir leurs installations ».
   37. Cette série de correspondances se termine par une lettre du gou-
verneur du Dahomey à son homologue du Niger, prenant acte de la
limite de la colonie du Niger à la rive gauche du fleuve, et se déclarant
disposé à ne pas contester « les droits coutumiers des habitants du Niger
sur certaines de ces îles » ni à soulever la question des « installations » exis-
tantes, et demandant finalement « les références des textes ou accords
déterminant ces limites » (lettre no 2475/APA du 11 décembre 1954,
mémoire du Bénin, annexe 70).
   Manifestement le gouverneur du Dahomey ne s’est pas livré à des
recherches au-delà des arrêtés « imprécis » de 1934 et 1938. Quant au gou-
verneur du Niger, il n’a pas jugé nécessaire de répondre à sa requête.
   38. Il n’en demeure pas moins que les administrateurs ont admis la
fixation de la frontière à la rive gauche du fleuve Niger, renouant ainsi
avec les textes fondateurs de 1900. Quant à la lettre de 1954, elle est inter-
venue dans un contexte d’incertitude totale quant à l’appartenance, à
l’une ou l’autre des colonies, des différentes îles sur le fleuve, seule ques-
tion réellement en litige dans la détermination de la frontière entre les
deux colonies. Les administrateurs s’occupaient jusque-là des droits des
populations qui se déplaçaient sur les îles et non des droits territoriaux
des colonies.
   39. On s’est demandé pourquoi la lettre du gouverneur Raynier, du
27 août 1954, s’en est tenue à la limite « entre la localité de Bandofay et la
frontière du Niger ». En réalité, il s’agit précisément de la partie du fleuve
où sont situées les îles objets du litige. Au demeurant, c’est lorsque la
terre en litige a plus d’importance que la navigation et qu’au surplus le
cours du fleuve est instable qu’on a eu recours à la limite à la rive, notam-
ment au cours de la période coloniale.
   On retrouve également, au cours de cette même période, « la limite à la

74

161             DIFFÉREND FRONTALIER (OP. DISS. BENNOUNA)


rive » définie comme « la ligne des plus hautes eaux », ce qui exclut toute
revendication des berges inondées. Le Bénin n’a d’ailleurs réclamé, à la
faveur de cette définition, aucun droit sur une quelconque portion du ter-
ritoire du Niger sur la rive gauche.
   40. A notre avis, la lettre de Raynier du 27 août 1954 est venue rap-
peler le titre du Dahomey, établi en 1900, sur la partie frontalière du
fleuve avec le Niger et sur les îles qui s’y trouvent. La réaction que cette
lettre a suscitée montre l’inexistence d’un titre concurrent en 1954 et
jusqu’en août 1960, « date critique » pour l’appréciation du différend ter-
ritorial entre le Bénin et le Niger.
   En effet, si le modus vivendi de 1914 ne pouvait constituer un titre juri-
dique, les arrêtés de 1934 et de 1938, quant à eux, en se référant au
« cours du fleuve », sans précision, n’avaient aucune vocation à fixer la
frontière entre les deux colonies, même s’ils rappellent le cadre de celle-ci.

B. Les effectivités du Bénin prévalent, à la date critique, sur celles du
        Niger, pour la fixation de la frontière à la rive gauche
   41. Si la Chambre n’a pu voir dans la lettre du gouverneur Raynier
« une confirmation » d’une limite, qui selon elle n’a pas été établie en
1900, elle n’en ajoute pas moins qu’elle a « toutefois conscience que la
lettre du 27 août 1954 a pu produire certaines effectivités » (arrêt, par.
65 et 67). C’est ce qui amènera la Chambre à consacrer des développe-
ments distincts (arrêt, par. 89 et suiv.) à « la question des effectivités
pour la période allant de 1954 à la date critique de 1960 », reconnaissant
que pendant cette période « le Dahomey a de plus en plus souvent pré-
tendu détenir le droit d’administrer l’île de Lété ».
   42. C’est en effet par référence à la lettre de 1954 que les administra-
teurs vont exprimer de plus en plus clairement l’animus, leur volonté
d’agir en tant que détenteurs exclusifs de l’autorité territoriale sur les îles
du fleuve et en particulier sur la plus importante et la plus significative
d’entre elles, l’île de Lété. Cette volonté s’exprimait notamment au tra-
vers de la perception de taxes, pour les droits de pacage, par les adminis-
trateurs du Dahomey et par l’intervention des gardes de cette colonie, en
cas de contestation ou d’incident, en vue de rétablir l’ordre.
   Le meilleur témoignage de cet état de fait a été fourni en 1964 par
l’administrateur Daguzay qui a administré le cercle de Kandi :

         « A cette époque [1954-1956], le territoire du Niger et les habitants
      de la subdivision de Gaya considéraient bien que l’île de l’ETE (sic)
      appartenait au Dahomey ; pour prouver leurs sentiments amicaux les
      habitants de Malanville [Dahomey] permettaient à ceux de Gaya d’y
      faire paître leurs troupeaux. Il n’y avait donc à l’époque aucune
      contestation. » (Mémoire du Bénin, annexe 87.)
 43. Il est établi, en tout cas, à partir de 1954 que les administrateurs du
Dahomey se comportaient sur l’île de Lété en autorités territoriales,

75

162            DIFFÉREND FRONTALIER (OP. DISS. BENNOUNA)


prélevant les taxes et intervenant pour le maintien de l’ordre comme le
relève la Chambre elle-même (arrêt, par. 90 et suiv.).
   Qu’il y ait eu pendant la même période des séquelles des pratiques pré-
cédentes telles que le maintien de l’île de Lété sur la liste des bureaux de
vote du Niger, ceci tient aux pesanteurs d’administrations lentes à s’adap-
ter à la nouvelle situation née de l’échange des correspondances de 1954.
   Or, ce qui compte, pour la preuve de l’uti possidetis juris, c’est « l’ins-
tantané territorial », soit le dernier état des effectivités et de la perception
du statut du territoire en litige. Et celles-ci incontestablement penchaient
du côté de l’appartenance des îles, et notamment de l’île de Lété, au
Dahomey.
   44. La Chambre est consciente du profond changement intervenu en
1954 et des changements intervenus dans les effectivités, au cours de la
période 1954-1960 et elle admet que « la situation n’est pas aussi claire »
qu’auparavant (arrêt, par. 100). Pourtant, sous l’effet de la pratique née
du pseudo modus vivendi de 1914, elle donnera l’avantage aux effectivités
du Niger et se prononcera en faveur « de la ligne des sondages les plus
profonds du fleuve Niger » comme frontière entre les deux colonies, sans
prouver que celle-ci a été maintenue et respectée, après 1954, et qu’elle
l’était à la « date critique » en 1960.
   45. Certes, comme le rappelle la Chambre (arrêt, par. 102), on ne peut
transposer purement et simplement « le concept d’intention et de volonté
d’agir à titre de souverain » pour apprécier le comportement de la puis-
sance coloniale dans ses colonies et donc les effectivités. Cela ne veut pas
dire pourtant qu’il ne faille pas le faire en l’adaptant à la situation d’une
puissance coloniale, car c’est le seul moyen de distinguer entre les actes de
tolérance (comme ceux à l’égard des Peulhs pratiquant le pâturage) et
l’exercice de l’autorité territoriale.
   46. Il est certain que la coexistence entre les droits territoriaux et la
simple tolérance d’autres populations, dans l’île de Lété, peut créer des
tensions et même dégénérer en graves incidents, comme ceux qui ont
entraîné dans la nuit du 29 juin 1960 la mort de quatre Peulhs et l’incen-
die de plusieurs habitations.
   C’est le commandant du cercle de Kandi qui devait informer le
ministre de l’intérieur du Dahomey, comme le relève la Chambre (arrêt,
par. 96), que l’ordre avait été rétabli, même si l’unité de police installée
sur l’île provenait des deux colonies (ce qui au demeurant se justifie par
les affrontements des populations des deux rives). Quoi qu’il en soit, le
premier ministre du Dahomey, invoquant la lettre de 1954, devait consi-
dérer le 29 juillet 1960, que la question territoriale était déjà réglée.

   Il nous paraît de ce fait, que « l’instantané » territorial plaidait pour un
legs colonial sur l’île de Lété en faveur du Dahomey.

  47. Je considère, en conclusion, que la frontière entre le Bénin et le
Niger, dans le secteur du fleuve Niger, se situe à la rive gauche du fleuve
Niger, sur la base du titre juridique établi en 1900, et réaffirmé clairement

76

163            DIFFÉREND FRONTALIER (OP. DISS. BENNOUNA)


dans les relations entre les deux colonies en 1954. Il en découle l’appar-
tenance de toutes les îles du fleuve Niger au Bénin. D’autre part, les
effectivités sur les îles de 1954 à 1960 attestent également cette appar-
tenance.
   48. Quant à la question du tracé de la frontière sur les deux ponts qui
enjambent le fleuve Niger (reliant Gaya à Malanville), je ne peux me ral-
lier à l’interprétation que fait la Chambre du compromis du 15 juin 2001,
estimant que, ces ponts faisant partie « du secteur du fleuve Niger », elle
est habilitée à se prononcer à leur sujet.
   Le compromis doit être interprété stricto sensu comme concernant le
fleuve Niger (colonne d’eau et rives, y compris les îles) ; si les Parties
entendaient que la Chambre procédât également au tracé de la frontière
sur les ponts, ils l’auraient spécifié comme ils l’ont fait pour les îles. Aussi,
j’estime que la Chambre a outrepassé sa compétence et le mandat qui
lui a été confié par les Parties en traçant la frontière sur les ponts qui
enjambent le fleuve ; d’autant plus qu’il n’existait pas, à notre connais-
sance, de différend entre les Parties sur ce tracé, au moment de la
conclusion du compromis et de la saisine de la Chambre.
   Il appartient aux Parties de faire produire à l’arrêt tous ses effets, y
compris la coopération sur le fleuve et la délimitation de la frontière sur
les ponts qui enjambent ou viendraient à enjamber le fleuve.
   49. Certes, le Bénin et le Niger ne sont responsables, ni l’un ni l’autre,
du passé colonial qu’ils ont hérité à leur indépendance. Il est cependant à
l’honneur de ces deux pays d’avoir choisi la voie du règlement judiciaire
de leur différend frontalier et de s’être engagés à poursuivre leur coopéra-
tion sur les cours d’eau frontaliers que sont le Niger et la Mékrou, quel
que soit l’arrêt de la Chambre.

                                           (Signé) Mohamed BENNOUNA.




77

